Citation Nr: 0711906	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-43 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension. 

2.  Entitlement to service connection for hypertension. 

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
otitis media/externa. 

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right knee disorder. 

5.  Entitlement to service connection for a right knee 
disorder. 

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
heart condition. 

7.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
prostate disorder. 

8.  Entitlement to service connection for a prostate 
disorder. 

9.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
defective vision. 

10.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss disability. 

11.  Entitlement to service connection for bilateral hearing 
loss disability. 

12.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
bilateral foot disorder. 

13.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
left upper extremity disorder. 

14.  Entitlement to service connection for a left upper 
extremity disorder. 

15.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
temporomandibular joint disease. 

16.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
gastrointestinal disorder. 

17.  Entitlement to service connection for hiatal hernia and 
gastroesophageal reflux disease (GERD). 

18.  Entitlement to service connection for a pulmonary 
disorder. 

19.  Entitlement to service connection for a right hip 
disorder. 

20.  Entitlement to service connection for impingement 
syndrome and tendonitis, secondary to the service-connected 
fracture, right clavicle, healed with mild to moderate 
angulation. 

21.  Entitlement to service connection for a systemic 
condition, including fibrositis, myositis, aching muscles, 
tendons, and joints, loss of strength, numbness, and impaired 
sense of touch. 

22.  Entitlement to an increased evaluation for varicosities 
and post-phlebitic syndrome, right leg, with edema and stasis 
dermatitis, currently evaluated as 10 percent disabling. 

23.  Entitlement to an increased evaluation for varicosities 
and post-phlebitic syndrome, left leg, with edema and stasis 
dermatitis, currently evaluated as 10 percent disabling. 

24.  Entitlement to an increased evaluation for chronic 
lumbosacral strain and facet syndrome, currently evaluated as 
10 percent disabling. 

25.  Entitlement to an increased evaluation for cervical 
strain with degenerative joint disease, currently evaluated 
as 10 percent disabling. 

26.  Entitlement to an increased evaluation for fracture, 
right clavicle, healed with mild to moderate angulation, 
currently evaluated as 10 percent disabling. 

27.  Entitlement to an increased (compensable) evaluation for 
excision, lipoma, left chest. 

28.  Entitlement to an increased (compensable) evaluation for 
eczema with history of tinea and neurodermatitis. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to June 
1991.  

The issues of entitlement to service connection for 
hypertension, a heart condition, a prostate disorder, otitis 
externa, bilateral hearing loss disability, defective vision, 
a bilateral foot disorder, a right knee disorder, and a left 
upper extremity disorder were previously denied by the 
Department of Veterans Affairs (VA) in a rating decision in 
January 1992.  The veteran did not appeal that decision and 
it became final.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a February 2004 
rating decision, by the Reno, Nevada, Regional Office (RO).  

On August 9, 2006, the veteran appeared at the Las Vegas, 
Nevada RO and testified at a videoconference hearing before 
the undersigned Veterans Law Judge, sitting in Washington, 
DC.  A transcript of the videoconference hearing is of 
record.  

Although the RO determined that new and material evidence had 
been received sufficient to warrant reopening the veteran's 
claims for service connection hypertension, a heart 
condition, a prostate disorder, otitis externa, bilateral 
hearing loss, defective vision, a bilateral foot disorder, a 
right knee disorder, and a left upper extremity disorder, the 
Board as the final fact finder within VA, must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In December 2006, the veteran submitted additional evidence 
directly to the Board, waiving initial consideration of the 
evidence by the RO; the veteran's waiver and additional 
evidence are of record.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.1304 (2006).  

In a statement dated in November 2006, the veteran raised the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.  The RO has not, however, addressed 
the veteran's claim of entitlement to a TDIU.  That issue is, 
therefore, referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of issues not yet adjudicated by the RO).  

The issues of entitlement to service connection for 
hypertension, a prostate disorder, bilateral hearing loss 
disability, a right knee disorder, a left upper extremity 
disorder, a pulmonary disorder, a right hip disorder, 
GERD/hiatal hernia, and impingement syndrome and tendonitis, 
secondary to the service-connected fracture of the right 
clavicle are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed rating decision in January 1992, the RO 
denied service connection for hypertension.  

2.  Evidence received since the January 1992 rating action is 
new, relates to an unestablished fact necessary to 
substantiate the claim in that it shows a diagnosis of 
hypertension.  

3.  In an unappealed rating decision in January 1992, the RO 
denied service connection for a bilateral knee disorder.  

4.  Evidence received since the January 1992 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for entitlement to service connection for a 
bilateral knee disorder.  

5.  By a rating action in January 1992, the RO denied service 
connection for a prostate disorder; the veteran did not 
appeal that decision.  

6.  The evidence added to the record since the January 1992 
rating decision is new and probative of the issue at hand.  

7.  In an unappealed rating decision in January 1992, the RO 
denied service connection for a bilateral hearing loss 
disability.  

8.  Since the prior January 1992 rating decision, which 
denied service connection for a bilateral hearing loss 
disability, evidence that relates to an unestablished fact 
necessary to substantiate the claim has been presented.  

9.  The RO previously denied service connection for a 
bilateral foot disorder in a decision of January 1992 on the 
basis that the disorder was not found on the last 
examination.  

10.  Additional evidence received since the RO's January 1992 
decision does not relate to an unestablished fact necessary 
to substantiate the merits of the claims of service 
connection for a bilateral foot disorder.  

11.  By a rating action in January 1992, the RO denied 
service connection for a left upper extremity disorder; the 
veteran did not appeal that decision.  

12.  Evidence submitted subsequent to the January 1992 rating 
decision is not cumulative or redundant of the evidence 
previously of record.  

13.  By a rating action in January 1992, the RO denied 
service connection for otitis media/externa, a heart 
condition, and a GI disorder; the veteran did not appeal that 
decision.  

14.  Additional evidence received since the RO's January 1992 
decision does not relate to an unestablished fact necessary 
to substantiate the claims of service connection for otitis 
media/externa, a heart condition, and a GI disorder.  

15.  In January 1992, the RO denied service connection for 
defective vision, and TMJ disease.  The veteran did not 
appeal that decision.  

16.  The evidence submitted since the January 1992 rating 
decision, with respect to the claims for service connection 
for defective vision and TMJ disease does not bear directly 
and substantially upon the specific matter of whether these 
disorders were incurred in during service or aggravated by 
service.  

17.  The veteran is not shown to have a systemic condition, 
including fibrositis, myositis, aching muscles, tendons and 
joints, loss of strength, numbness, and impaired sense of 
touch, which was manifested within one year of service, or is 
related to service.  

18.  Post-phlebitic syndrome of the right leg is manifested 
primarily by subjective complaints of aching of the leg with 
prolonged standing; the leg does not exhibit persistent 
edema, stasis pigmentation or eczema of the skin of this 
lower extremity.  

19.  Post-phlebitic syndrome of the left leg is manifested 
primarily by subjective complaints of aching of the leg with 
prolonged standing; the leg does not exhibit persistent 
edema, stasis pigmentation or eczema of the skin of this 
lower extremity.  

20.  The service-connected lumbosacral spine disorder is 
manifested by lumbar spine tenderness and spasm, and 
painfully restricted range of motion to degrees in forward 
flexion to 90 degrees, to 15 degrees of backward extension, 
to 30 degrees in left and right bending, and to 45 degrees in 
rotation in both directions, with x-ray evidence of 
degenerative changes involving the lumbar spine at L4-5 and 
L5-S1.  The evidence does not establish incapacitating 
episodes of approximately 4 weeks during any 12 month period.  

21.  The veteran's degenerative joint disease of the cervical 
spine is manifested by moderate limitation of motion (30 
degrees of forward flexion, 20 degrees of backward extension, 
15 degrees of right lateral flexion, 15 degrees of left 
lateral flexion, and 60 degrees of rotation, bilaterally) 
with associated pain, X-ray findings of degenerative joint 
disease, and mild radiculopathy, without incapacitating 
episodes requiring a medical prescription for bed rest.  

22.  The veteran's right shoulder disorder, fracture of the 
right clavicle (major upper extremity), is manifested by no 
more than malunion and slight decrease in range of motion of 
the right shoulder due to pain and discomfort.  On last 
examination, right shoulder motion was flexion from 0 to 180 
degrees, abduction from 0 to 170 degrees, external rotation 
from 0 to 90 degrees, and internal rotation from 0 to 80 
degrees.  

23.  The veteran's lipoma has not resulted in any scarring or 
functional limitation of the chest.  

24.  The evidence does not reveal involvement of at least 5 
percent of the entire body area and intermittent systemic 
therapy has not been shown or alleged to be required for the 
veteran's eczema with history of tinea and neurodermatitis.  


CONCLUSIONS OF LAW

1.  The January 1992 rating decision, which denied 
entitlement to service connection for hypertension, a right 
knee disorder, a prostate disorder, bilateral hearing loss, a 
bilateral foot disorder, and left upper extremity disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006).  

2.  Evidence received since the January 1992 rating decision 
is new and material; therefore, the veteran's claims for 
service connection for hypertension, a right knee disorder, a 
prostate disorder, bilateral hearing loss, and left upper 
extremity disorder, is reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) 
(2006).  

3.  The January 1992 rating decision, which denied 
entitlement to service connection for otitis media/externa, a 
heart condition, defective vision, TMJ disease, a bilateral 
foot disorder, and a GI disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2006).  

4.  Evidence received since the January 1992 is not new and 
material and the veteran's claims for service connection for 
otitis media/externa, a heart condition, defective vision, 
TMJ disease, a bilateral foot disorder, and a GI disorder are 
not reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).  

5.  A systemic condition, including fibrositis, myositis, 
aching muscles, tendons, and joints, loss of strength, 
numbness and impaired sense of touch was not incurred in, or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

6.  The criteria for a rating in excess of 10 percent for 
varicosities and post-phlebitic syndrome, right leg, with 
edema and stasis dermatitis, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.104, Diagnostic Codes 7120, 7121 (2006).  

7.  The criteria for a rating in excess of 10 percent for 
varicosities and post-phlebitic syndrome, right leg, with 
edema and stasis dermatitis, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.104, Diagnostic Codes 7120, 7121 (2006).  

8.  The criteria for a 20 percent evaluation for chronic 
lumbosacral strain and facet syndrome have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293, 5295 (West 2002 & Supp. 2006); 
4.71a Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2006).  

9.  The criteria for the assignment of a 20 percent rating 
for degenerative joint disease of the cervical spine have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.7, 4.71a, including 
Diagnostic Codes 5290, 5293 (effective prior to September 26, 
2003) and Diagnostic Codes 5237, 5243 (effective on September 
26, 2003).  

10.  The criteria for a rating in excess of 10 percent for 
fracture, right clavicle, healed with mild to moderate 
angulation, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.71a, Diagnostic Codes 5203 (2006).  

11.  The criteria for a compensable evaluation for excision 
of lipoma of the left chest have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.118, Diagnostic Codes 7806, 7819 (2006).  

12.  The criteria for a compensable evaluation for eczema, 
tinea and neurodermatitis have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic 
Codes 7806, 7813 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the Court 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The timing requirement 
enunciated in Pelegrini applies equally to all five elements 
of a service connection claim.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA requires that the VA notify the appellant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Furthermore, the Court held that the VCAA 
requires, when notifying the appellant of what is "material" 
evidence in the context of a claim to reopen, that the notice 
letter describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim for service connection for 
hypertension, a right knee disorder, a prostate disorder, 
bilateral hearing loss, a bilateral foot disorder, a left 
upper extremity disorder, otitis media/externa, a heart 
condition, defective vision, TMJ disease, and a GI disorder.  
The veteran was provided adequate notice as to the evidence 
needed to substantiate his claims.  In a VCAA letter of 
September 2003 the veteran was informed of what evidence was 
to be provided by the veteran, what evidence the VA would 
attempt to obtain on his behalf, what evidence was to be 
provided by him, what was the basis of the prior denial, the 
evidence necessary to substantiate the claims for service 
connection for the above listed disabilities, what is 
considered new and material evidence sufficient to reopen the 
claims.  In addition, the veteran was informed of the 
specific law applicable to the claims.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  The VCAA letter predated the rating decision.  

The Board also notes that to be consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  In this case, the letter dated in 
September 2003 specifically described the evidence needed to 
establish entitlement and requested that the veteran send the 
RO what it needs in conjunction with providing a description 
of evidence that would be relevant to the veteran's claims.  
Therefore, the Board finds that the letter as a whole 
complied with the fourth element.  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, service medical records, VA treatment 
reports, and private treatment records have been obtained.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  


II.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2005).  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, under 
38 C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

Where the determinative issue involves a diagnosis or, say, a 
nexus to service, competent medical evidence is required. So 
this evidentiary burden typically cannot be met simply by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3 (2006).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  Since 
the veteran filed his petition to reopen the claims after 
August 29, 2001, the Board will apply these revised 
provisions.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  


III.  Factual background.

The service medical records show that the veteran was treated 
for bilateral foot problems in 1976; he was diagnosed with 
plantar fasciitis.  In November 1977, the veteran was seen 
for evaluation of a right knee injury sustained while playing 
football.  The assessment was bruised ligament, right knee.  
Subsequently, in December 1977, he was diagnosed with 
sprained ligament strain, right knee.  He was seen for 
prostatitis in August 1978; examination in September 1990 
noted that the prostate was slightly enlarged and nontender.  
In February 1979, the veteran was diagnosed with viral 
respiratory illness.  He was diagnosed with a healed corneal 
abrasion in November 1981.  The veteran was seen in November 
1981 for complaints of swelling and itching in the left eye; 
it was noted that he was seen 2 days ago in the emergency 
room with metal foreign bodies, which was removed and 
Neosporin was applied with a patch.  He was still complaining 
of photophobia; visual acuity was 20/20, bilaterally.  The 
diagnosis was contact dermatitis, os.  In December 1982, the 
veteran was diagnosed with chronic plantar fasciitis.  A 
Barium Enema in April 1984 was normal; a subsequent study in 
1990 was also reported to be normal.  The veteran was seen on 
several occasions for complaints of pain and discharge in 
both ears beginning in February 1986.  The veteran was 
afforded an Audiological evaluation in June 1986, which noted 
readings for the right ear as:0, 0, 0, 15, and 15 at 500, 
1000, 2000, 4000, and 6000 Hertz; for the left ear, they 
were: 5, 0, 5, 40, and 35 at the same frequencies.  The 
diagnosis was questionable hearing loss.  In October 1986, 
the veteran was seen for complaints of numbness and tingling 
in the left arm; a neurological examination was nonfocal.  

On October 30, 1986, the veteran was seen for complaints of 
dizziness, lack of concentration, and left sided numbness for 
the past three weeks; the assessment was questionable 
hypertension.  The veteran was seen in 1986 and 1987 for left 
temporomandibular joint syndrome.  In November 1987, the 
veteran was diagnosed with anterior cruciate ligament of the 
right knee, incurred in the line of duty.  The veteran was 
diagnosed with fibrositis in July 1988.  The veteran was 
treated for external otitis in November 1988, December 1988, 
and January 1989.  In April 1989, the veteran was diagnosed 
with bilateral external otitis media.  The veteran was seen 
in March 1990 for complaints of mild decreased visual acuity 
distant and near.  The assessment was no bilateral vision 
dysfunction.  An x-ray study of the feet, performed in 
October 1990, was reported to be normal.  In November 1990, 
he was diagnosed with healed fracture, mid shaft, right 
clavicle with residual deformity.  

The veteran's original claim for service connection (VA Form 
21-526) was filed in August 1991.  In conjunction with his 
claim, he was afforded a VA compensation examination in 
September 1991.  At that time, he reported a history of 
hypertension, for which he was currently taking medication; 
the veteran also indicated that he had prostate problems.  In 
addition, the veteran complained of hearing loss.  He further 
noted that his ears were scarred due to numerous ear 
infections.  The veteran indicated that he had difficulty 
hearing; he noted that his decreased hearing ability was due 
to aircraft noise exposure, which was complicated by sinus 
problems since 1978.  The veteran also reported problems with 
phlebitis, back and feet pain, decreased vision, 
hypertension, unexplained skin rashes, and urinary and 
prostate problems.  On examination, the veteran had areas of 
small papules on his chest, reddish in color.  The tympanic 
membranes were within normal limits, and hearing was within 
normal limits.  Blood pressure was 140/80 sitting, and 120/94 
standing.  Peripheral pulses were intact.  The examiner noted 
that the veins were incompetent as evidenced by brawny 
induration of the lower extremities.  The lungs were clear to 
auscultation, with no dullness to percussion.  No rales or 
wheezes were heard.  The abdomen was soft and nontender; 
bowel sounds were normoactive.  No organomegaly was noted.  
There was no rebound or guarding.  

Examination of the lower extremities revealed no muscle 
atrophy or fasciculation.  Motor strength was 5/5.  There was 
a normal range of motion in all extremities; no joint 
effusion was noted.  Heel and toe walking was normal.  X-ray 
study of the right knee was negative.  X-ray study of the 
right clavicle revealed an old healed fracture of the right 
midclavicle.  X-ray study of the lumbar spine, the cervical 
spine and the chest were negative.  The pertinent diagnoses 
were no hypertension or prostate problems noted.  An ENT 
examination, conducted in October 1991, revealed normal 
hearing in both ears.  

By a rating action in January 1992, the RO denied service 
connection for hypertension, a heart condition, a prostate 
disorder, otitis externa, bilateral hearing loss, defective 
vision, a bilateral foot disorder, a right knee disorder, and 
a left upper extremity disorder.  The veteran did not appeal 
that decision and it became final.  

The claim for service connection and increased rating of his 
service-connected disabilities (VA Form 21-4138) was received 
in November 2002.  Submitted in support of the claim was a 
private medical statement, dated in February 2001, wherein 
the examiner certified that the veteran had been advised to 
avoid strenuous activity, including excessive turning and 
twisting secondary to his severe low back pain and spine 
abnormalities as evidenced in a recent MRI.  

Received in November 2002 were private treatment reports, 
dated from October 1995 to October 2001, reflecting ongoing 
clinical evaluation and treatment for several disabilities.  
Report of an x-ray study of the cervical spine, dated in 
October 1995, revealed findings of mild C4-5 and moderate C5-
6 degenerative disc disease and spondylosis, bilateral 
narrowing of the lateral foramina at the C5-6 level, and loss 
of cervical lordosis secondary to muscular spasm.  In July 
1997, the veteran was seen for evaluation of neck and arm 
pain, as well as arm numbness.  On evaluation, blood pressure 
reading was 144/92.  Muscle strength reflexes were intact 
throughout.  Toes were downgoing to plantar stimulation.  
Sensory examination was intact to all modalities.  His gait 
was normal.  The examiner stated that the veteran's symptoms 
were of uncertain etiology; however, by history, his symptoms 
could be due to cervical radiculopathy or due to compression 
of the upper trunk of the brachial plexus.  These records 
also revealed findings of minor degenerative changes in the 
lumbar spine.  

Received in January 2003 was a report of an X-ray study of 
the right hip, performed in September 2001, reflecting a 
finding of degenerative or old traumatic changes; however, no 
acute findings were noted.  

Received in February 2003 were medical records, VA as well as 
private treatment reports, dated from September 1993 through 
December 2002.  An X-ray study, performed in September 1993, 
revealed an old fracture of the right clavicle; the study was 
otherwise negative.  There was straightening of the usual 
lumbar lordosis, which commonly indicates back pain and/or 
muscle spasm; there was no fracture or any other acute 
pathology.  A progress note, dated in October 1994, noted 
that the veteran was seen for a follow up evaluation of 
hiatal hernia; the assessment was gastroesophageal reflux 
disease (GERD).  In August 1995, the veteran was seen for 
evaluation of right shoulder pain and swelling for the past 2 
to 3 days; the assessment was tendonitis, right shoulder.  In 
February 1996, the veteran was seen for a follow up 
evaluation for right shoulder pain; the assessment was 
impingement syndrome, right shoulder.  Among the above 
records was a medical report from Dr. Reynold Rimoldi, dated 
in June 1998, indicating that the veteran had a constant, 
slight right shoulder pain, becoming constant and moderate 
with frequent or constant work above-shoulder level, or 
frequent/constant pushing or pulling activities.  There was 
no sensory or alteration of sensation.  

Received in September 2003 were VA progress notes, dated from 
November 2002 to April 2003.  The veteran was seen in 
November 2002 for evaluation of recurrent dermatitis, low 
back pain, and impotence.  On evaluation, blood pressure 
reading was 158/106.  The tympanic membranes had good 
reflexes with a lot of collected cerumen.  He had loss of the 
lumbosacral spine curvature; there was no tenderness on 
palpation.  Examination of the chest revealed no rales, 
rhonchi, rubs or wheezes.  The heart had regular rhythm, S1, 
S2, with no murmurs heard.  The abdomen had normal bowel 
sounds; no tenderness or masses were felt.  The veteran had 
adequate range of motion in all extremities, with no edema or 
clubbing noted.  He had an area of scarring over the left 
pretibial area.  There were open areas, and no current 
abrasions.  The veteran also had dermatitis with the 
appearance of psoriasis that was approximately 4 cm in 
diameter.  The assessment was recurrent dermatitis, low back 
pain, impotence, and elevated blood pressure.  In December 
2002, the veteran was referred for evaluation of a rash on 
his lower extremities; he claimed that there were infections 
of the involved skin and that now his primary concern was the 
brownish discoloration of the lower legs.  Examination 
revealed patchy cayenne pepper/brownish discoloration to 
lower legs left lower extremity pretibial area shows scaling 
and erythematic eczematous patch near the ankle.  The 
assessment was pigmented purpuric eruption.  A February 2003 
VA progress note reflects diagnoses of hypertension, low back 
pain, dermatitis, knee pain, and impotence.  An x-ray study 
of the lumbar spine, performed in February 2003, revealed 
moderate disc disease and osteoarthritis.  During a clinical 
visit in April 2003, the veteran's blood pressure reading was 
156/108; the assessment was hypertension, low back pain, 
dermatitis, knee pain, and impotence.  A chest X-ray, 
performed in June 2003, was negative for any evidence of 
acute cardiopulmonary disease.  

Also received in September 2003 was a report of an X-ray 
study of the right knee, which revealed mild medial and 
moderate patellofemoral joint space narrowing with slight 
subchondral sclerosis and minimal marginal spurring primarily 
in the patellofemoral joint space; no acute fracture or 
dislocation was seen.  

The veteran was afforded a VA examination in January 2004, at 
which time it was noted that the veteran was involved in a 
motor cycle accident in 1969 and sustained a right clavicle 
fracture.  The veteran reported pain in his shoulder on a 
daily basis; he described the pain as an 8 on a scale of 1 to 
10; he noted that the pain was accompanied by weakness and 
stiffness.  The veteran indicated that he experienced 
flareups, which occurred twice a week, lasting four to six 
hours.  Precipitating factors included pitching mail, using 
his right hand, and alleviating factors included sleeping 
with is arm extended.  It was noted that the veteran worked 
as a mailman and it was difficult to work through his flare 
up pain when they occur in conjunction with pitching mail.  
The veteran indicated that there had been no dislocation or 
subluxation; there was no history of inflammatory arthritis.  
It was noted that the veteran worked as a mailman and he had 
difficulty pitching mail.  The veteran rated the pain in his 
shoulder as an 8 out of a 10.  Forward flexion was 180 
degrees, extension was at 50 degrees, 170 degrees of 
abduction, and 50 degrees of adduction.  External rotation 
was 90 degrees, and internal rotation was 80 degrees, with 
pain as a 7 out of 10.  X-ray study of the right shoulder 
revealed an old healed midclavicular fracture and 
degenerative changes in the right shoulder.  The pertinent 
diagnosis was status post right clavicular fracture with 
degenerative changes of the right shoulder.  

A VA examination for evaluation of the arteries and veins was 
conducted in January 2004.  At that time, the veteran 
indicated that he had difficulty with breathing and sinus 
problems which was related to the infection in his right leg.  
He indicated that he had pain in the right leg at rest with 
walking, but mostly with prolonged standing; he described the 
intensity of the pain as a 4 on a scale of 1 to 10.  It was 
noted that he had had edema in the leg for which he was given 
compressive type hosiery, which helped; he stated that 
elevation of the leg was of no help.  There were no vesicles 
or palpable varicosities.  There were no ulcers.  There was 
no edema.  There was discoloration consistent with stasis 
pigmentation and from dry skin, which the veteran felt was 
related to eczema.  The pertinent diagnosis was post-
phlebitic syndrome with residual areas of stasis pigmentation 
in the lower legs, bilaterally.  Upon conducting a 
genitourinary examination, it was noted that the prostate was 
small and smooth without any nodules.  

An examination for evaluation of scars was also conducted in 
January 2004.  The veteran had a history of removal of a 
lipoma from his abdomen in 1976; it had left a residual scar.  
There was no pain on the examination of the scar.  There was 
no adherence to the underlying tissue.  The texture of the 
skin was regular.  The scar was stable.  There was no 
significant elevation or depression of the scar.  The scar 
appeared to be superficial.  There was no keloid formation or 
edema or inflammation.  The scar was slightly decreased 
pigment compared to surrounding skin.  There was no 
induration, no limitation, and no disfigurement.  The 
diagnosis was status post limpoma removal with residual scar 
formation minimal.  An evaluation of the skin condition was 
also conducted.  At that time, it was noted that the veteran 
had a history of intermittent breaking out of a red rash, 
which was at times itchy about his face, head, and body.  
There was no etiology for the rash; it did not appear to come 
with heat or exercise, and no diagnosis had ever been found.  
At the time of the examination, there were no lesions present 
to gauge the percentage of the body affected or type of 
lesion present.  The examiner stated that, because of a lack 
of lesions present, the diagnosis was not able to be verified 
beyond a non-specific dermatitis.  

On the occasion of a VA spine examination in January 2004, it 
was noted that the veteran sustained lumbar strain to the 
lumbar spine in 1974; and, he also sustained a cervical 
strain as a result of the motorcycle accident in 1969.  The 
veteran reported daily pain in the cervical and lumbar spine; 
he described the low back pain as sharp, and the cervical 
spine was described as dull.  The intensity of the pain in 
the cervical spine was reported as 8 out of 10 on a scale 
from 0 to 10; pain in the lower back was described as a 9 on 
a scale from 0 to 10.  Flare up pain of the lumbar spine was 
reported to be 10/10 and occurred once daily lasting for 30 
minutes.  Precipitating factors would be leaning over, and 
alleviating factors included putting his legs up on a chair.  
It was noted that functional impairment would be 90 percent 
as he stated that he needs to try and realign his entire back 
from his neck to his low back as this interfered with his 
work as a mailman.  The veteran also described some numbness 
of his lower extremities and he had erectile dysfunction, 
which he believes is related to his low back pain.  He walked 
unaided; he used no bracing.  He indicated that he had some 
unsteadiness and he had had some falls when his knees have 
given out on two different occasions.  His gait was wide 
based, his head was midline.  His arms were held comfortably 
at his side and he had a normal slow rhythm of the spinal 
motion.  The cervical spine had forward flexion of 45 degrees 
with no pain; and extension was to 45 degrees with no pain.  
Lateral flexion was to 45 degrees to the left with pain, and 
lateral flexion to the right was 30 degrees with pain.  
Lateral rotation was 80 degrees, bilaterally.  He had 
evidence of painful motion after repetitive exercise when he 
would stop and massage his neck.  There were no fixed 
deformities.  

The lumbar spine had flexion of 90 degrees with pain; he was 
able to extend to 15 degrees.  He was able to laterally flex 
to 30 degrees, bilaterally with pain, and he was able to 
rotate to 45 degrees, bilaterally.  The veteran had evidence 
of painful motion, particularly when he straightened out back 
to the vertical position.  There was no spasm great enough to 
interfere with  his gait.  There were no fixed deformities.  
Sensory examination was normal, bilaterally.  Motor 
examination was equally strong bilaterally.  Deep tendon 
reflexes were brisk bilaterally.  Lasegue's signs were 
negative bilaterally.  There were no periods of 
incapacitation reported.  X-rays of the cervical spine showed 
disc disease with some degenerative joint disease changes of 
the cervical spine as well as disc disease with facet 
osteoarthritis of the lumbar spine.  The pertinent diagnosis 
was cervical and lumbar degenerative disc and joint disease.  

Received in August 2004 were medical records from Dr. Anthony 
C. Ruggeroli, dated from April 2003 to June 2004.  In June 
2004, the veteran received interlaminar epidural steroid 
injection in the L3-4 area under fluoroscopic guidance and 
verification.  Also received in August 2004 were VA progress 
notes, dated from March 2004 to July 2004, reflecting ongoing 
clinical evaluation for chronic low back pain with radiation 
of pain into the lower extremities and occasional numbness 
and weakness.  The assessment chronic low back pain, with 
degenerative joint disease and degenerative disc disease, 
multilevel.  A VA progress note, dated in June 2004, reflects 
a diagnosis of degenerative joint disease of the right hip.  

Received in November 2004 were treatment reports from Dr. 
Stuart Kaplan, dated from August 2004 to October 2004, 
reflecting ongoing treatment for the veteran's chronic low 
back disorder.  In a medical statement, dated in November 
2004, Dr. William D. Smith indicated that the veteran was 
seen for a second opinion.  He described continued severe 
pain in his back with radiating pain into his legs, left side 
greater than the right; he also reported problems with 
numbness.  It was noted that he presented after having failed 
conservative treatment including therapy, pain medications, 
morphine, injection therapy and rest.  

Of record is a report of a disability evaluation, performed 
by Dr. Richard Kudrewicz, in January 2005.  Dr. Kudrewicz 
indicated that the veteran had multilevel spondylosis of the 
cervical spine with no evidence of disc derangement and no 
evidence of upper extremity radiculopathy on the basis of 
cervical spine disease.  Dr. Kudrewicz indicated that the 
veteran carried a diagnosis of some arthritis with mild hip 
joint space narrowing in the right hip; he had severe losses 
of range of motion in the right hip, but he was uncertain as 
to whether this was due to the low back disability.  He 
further noted that the veteran had a history of ligamentous 
injury in the right knee as well as some degenerative disease 
noted in the right knee.  Dr. Kudrewicz indicated that the 
veteran had no evidence of radiculopathy that was at all 
dermatomal; he noted that the veteran did have some erectile 
dysfunction, but noted that it had not been established as 
being directly related to his lumbosacral spine difficulties.  
On January 11, 2005, the veteran underwent lateral interbody 
fusion of L2-3 with partial vertebrectomy L3 and complete 
disckectomy of L2-3; the veteran also underwent a posterior 
lumbar hemilaminotomyof L3, L4 and L5 with the use of 
microscope with removal of extradural synovial cyst L4-5.  He 
was seen for a follow up evaluation in February 2005, at 
which time it was noted that he was having severe recurrence 
of pain.  A CT scan showed significant deterioration in the 
L4-5 and L5-S1 region.  He was advised to wear a back brace 
continuously for six weeks; he was also advised to follow a 
program of physical therapy.  

The veteran was admitted to a private hospital in May 2005 
with a diagnosis of lumbar spondylosis with instability and 
radiculopathy with degenerative scoliosis.  He underwent 
lateral interbody decompression diskectomy at L4-5, partial 
vertebrectomy L4 with interbody fusion.  He also had a 
complete discketomy at L5-S1, with partial vertebrectomy L5.  

The veteran was afforded a VA spine examination in June 2005.  
His present complaints regarding his neck were of constant 
aching pain with painful limited motions and radicular pain 
into the right little and ring fingers.  He had some weakness 
of grip in the right hand.  He also claimed painful limited 
motion of the neck; he was able to make a tight fist with 
both hands.  His present complaint of low back pain consisted 
of constant severe low back pain with radiation into the 
posterior thighs, calves, and soles of both feet, which is 
associated with numbness.  He reported increased back pain 
with standing or walking five minutes.  The veteran claimed 
painful limited motion of his back; he has control of his 
bowels and bladder.  His neck and low back conditions were 
stable without flare-ups.  He had numbness involving both 
posterior thighs, calves, and soles of both feet in addition 
to the ulnar aspect of the right hand, including fourth and 
fifth fingers.  He was presently able to stand and walk for 
30 minutes.  He wore a back brace, seven days a week and 24 
hours per day.  He did not use any cane or crutches.  He used 
no neck brace.  

It was noted that the veteran entered the examining room with 
a slow wide-based gait wearing an elastic back support with 
an electrical bone stimulator in place.  He used no cane, no 
assistive device to ambulate.  He easily raised both arms 
high over his head as he removed his shirt.  He appeared 
unsteady on his feet.  He was unable to sit up from the lying 
position without assistance due to back pain.  Examination of 
the neck revealed normal appearance.  The forward flexion was 
30 degrees, extension was 20 degrees, and right and left 
rotation was 60 degrees, and right and left lateral bending 
was 15 degrees.  The veteran complained of posterior neck 
pain during the entire range of motion.  There was no muscle 
spasm.  However, there was some tenderness over the lower 
posterior cervical spine.  He had 100 percent normal pain-
free range of motion in both shoulders, elbows, ribs, and 
small joints of the hands and fingers easily, able to make a 
tight fist with both hands.  There was some weakness of grip 
in the right hand compared to the left.  Deep tendon reflexes 
of triceps and brachioradialis were normal.  The spine had a 
normal contour.  There was a loss of lumbar lordosis with 
tenderness and moderate muscle spasm all about the lumbar 
spine.  He declined to forward flex, right, left, and extend 
his back more than 10 degrees complaining of low back pain.  
Deep tendon reflexes in the right knee and ankles were 2+ and 
absent at the left knee and ankle.  There were normal 
Babinski's bilaterally.  X-rays of the lumbar spine revealed 
an intervertebral fusion procedure at the L2-3 level with 
what appeared to be a metallic device within the L2-3 
intervertebral disc space.  There was severe narrowing at the 
L4-5 and L5-S1 levels with metallic implants at the L4-5 and 
L5-S1 levels which appeared to be possibly lucent or 
displaced regarding their fixation into the L5 and L4 
vertebrae.  The pertinent diagnoses were status post two 
surgical procedures consisting of fusion procedures at the 
L2-3, L4-5, and L5-S1 levels with possible lucent of the 
metallic implants at the L4-5 and L5-S1 levels with 
persistent painful limited spine motion and generalized 
weakness of both legs and radiculopathy involving the left 
leg and possibly the right leg; and cervical spine disc 
herniations and bulging with osteoarthritic changes at the 
C4-5 and C5-6 levels with radiculopathy into the right arm 
and hand.  

Received in September 2005 were VA progress notes, dated from 
February 2005 through August 2005, reflecting ongoing 
evaluation and treatment for the lumbar spine disorder.  An 
X-ray study of the lumbar spine, conducted in July 2005, 
revealed no significant change.  Also received in September 
2005 were private treatment reports, dated from July 2004 to 
March 2005.  Treatment notes from Dr. William Smith, dated in 
June and August 2005, indicate that the veteran continued to 
experience pain in the lumbar spine.  Received in October 
2005 were VA progress notes, dated from September 2004 to 
September 2005, reflecting ongoing evaluation and treatment 
for several disabilities.  Among these records is the result 
of a VA neurological consultation, dated in August 2005, 
indicating that the veteran still had pain and weakness in 
his legs; he also had difficulty with bladder and bowel 
functions.  It was noted that the veteran also had some neck 
pain without much radiation beyond the scapula/shoulders, 
right greater than left.  He had numbness and paresthesias of 
the fingers as well as weakness in the hands.  Examination 
revealed a fair range of motion in the neck; he had mild 
Tinel's sign at the wrists.  His gait was normal.  He was 
wearing a brace and still had bone stimulator in place.  
There was mild weakness of intrinsic muscles of hands right 
greater than left with mild atrophy of first interosseus and 
thenar muscles.  Sensory examination showed decreased 
pinprick over the distal and medial and partially ulnar 
nerves, bilaterally.  Of record is the report of an MRI, 
performed in March 2006, which revealed degenerative changes 
in the C5/C6 disc of the cervical spine with some loss of 
height as well as loss of signal intensity.  

At his personal hearing in August 2006, the veteran indicated 
that he had had several back surgeries as a result of his 
lumbosacral spine disorder; he stated that he was currently 
wearing a back brace, which he only took off to sleep and to 
shower.  The veteran related that he had been prescribed a 
walker.  The veteran described the severity of his back pain 
as an 8 on a scale from 1 to 10.  He indicated that he has 
been prescribed bed rest a couple of days at a time.  The 
veteran indicated that he worked for the post office as a 
mailman; however, he has been placed on profile as a result 
of his back disorder.  The veteran indicated that he lost 
approximately 1 month out of the last year as a result of his 
back.  The veteran testified that he experienced numbness and 
tingling in his hips, thighs and legs; he also reported that 
he experienced bowel and bladder problems.  The veteran 
indicated that he had constant pain and tightness in the 
neck.  He indicated that he had no muscle spasms and no 
periods of incapacitation.  He described the intensity of the 
neck pain as an 8/9 on a scale of 1 to 10.  The veteran 
indicated that he experienced swelling in his feet; he 
described the severity of the pain in his legs as a 6 on a 
scale of 1 to 10.  The veteran noted that doctors had not 
suggested surgery.  The veteran reported wearing support 
stockings and elevating his legs which helped to reduce the 
swelling and pressure in his legs.  The veteran indicated 
that the problem with his right shoulder was that the 
clavicle bone was not aligned, which caused his shoulders to 
be misaligned.  The veteran explained that he had to sleep 
with his arm outstretched.  The veteran testified that he 
experiences dry skin on his legs, knees, feet, and 
occasionally his arms; he noted that he continuously uses 
creams and medications.  

The veteran indicated that he has had problems with 
hypertension since 1985.  He stated that he was currently on 
three different blood pressure medications; he noted that a 
doctor from the heart center, in a statement dated in 
November 2005, indicated that his current high blood pressure 
was related to service.  The veteran testified that the 
service medical records document his problems with left upper 
extremity.  The veteran reported that he has had problems 
with prostatitis ever since military service; he noted that 
he was found to have soft boggy prostate in service.  The 
veteran also reported that medical statement of record 
indicates that he has a chronic heart condition with 
irregular heartbeat and myocardial infarction.  The veteran 
also testified that he has suffered from chronic ear 
condition since service, related to sinus problems; he stated 
that he has continued to have problems with his sinuses.  The 
veteran admitted that he does not have a post service 
diagnosis of otitis externa.  The veteran indicated that he 
was an aircraft mechanic in service; he worked on and flew 
130's as well as other large airplanes.  The veteran 
indicated that he used ear protectors, but they didn't help; 
he stated that the protectors did not block all the noise to 
which he was exposed.  The veteran further noted that he was 
not afforded a hearing test at the time of discharge from 
service.  He indicated that doctors have related his hearing 
loss to the ear infections.  

The veteran indicated that he had a piece of metal pulled out 
of his eye many years ago while on active duty.  He also 
reported suffering trauma to the heels during the car 
accident in service.  It was noted that the service medical 
records showed plantar fasciitis in May 1980 and again in 
November 1987.  The veteran related that a tire ran over part 
of his heel; he noted that a doctor has linked his foot 
disorder back to service.  The veteran further testified that 
he was treated in service for a right knee disorder; he noted 
that he suffered a fracture of the right knee in November 
1987.  The veteran indicated that he has been seen by various 
doctors for a gastrointestinal disorder.  The veteran 
indicated that he also has a hip disorder which is related to 
military service.  The veteran indicated that he has a 
current pulmonary disorder that his related to his nasal 
fracture and dislocation in service.  

Received in December 2006 were additional medical records, VA 
as well as private treatment reports, dated from September 
1991 to November 2006.  A VA progress note, dated in April 
2006, reported that the veteran was seen for complaints of 
dysphagia; he underwent an endoscopy which revealed 
duodenitis.  Another VA progress note, dated in April 2006, 
reflects an assessment of arrhythmia.  A VA progress note, 
dated in July 2006, indicates that the veteran was referred 
for misconductive sensorineural hearing loss; it was noted 
that the veteran had significant history of hearing 
infections and sinus surgeries.  The assessment was history 
of chronic middle ear disease with chronic sinusitis.  In a 
medical statement, dated in August 2006, Dr. Smith indicated 
that the veteran was seen for a follow up evaluation.  He 
noted that the veteran had an erectile dysfunction as well as 
GI problems; he stated that those symptoms were present prior 
to his original back surgery.  Of record is the result of a 
pulmonary function test, dated in August 2006, which revealed 
findings of a moderate obstructive lung defect.  A review of 
the symptoms in August 2006 revealed a blurry vision, hearing 
loss, and hypertension.  A treatment note from Dr. Sohail U. 
Anjum, dated in November 2006, indicated that the veteran's 
cardiac status was quite stable.  

IV.  Legal Analysis-New and material evidence.

A.  New and material evidence to reopen a claim of 
entitlement to service connection for Hypertension, a right 
knee disorder, a prostate disorder, bilateral hearing loss 
disability, and a left upper extremity disorder.

As previously indicated, the RO denied service connection for 
hypertension in January 1992, finding that while the service 
medical records had shown occasional elevated blood pressure 
readings, hypertension had not been documented.  In that 
rating action, the RO also noted that service medical records 
showed treatment for a strain of the right knee, prostatitis, 
borderline hearing loss, bilateral foot problems, and 
complaints of upper extremity numbness, post service VA 
examination had not shown findings of a right knee disorder, 
a prostate condition, bilateral hearing loss, a bilateral 
foot disorder, or a disability of the left upper extremity.  

Evidence added to the record since the January 1992 rating 
decision is new and material, and it tends to relate to an 
unestablished fact.  The new medical evidence, which includes 
VA as well as private treatment reports, included diagnoses 
of hypertension, enlarged prostate, degenerative disease in 
the right knee, mixed hearing loss, and left ulnar nerve 
compression.  Since the previous denial was premised on a 
finding that the veteran did not have hypertension, a right 
knee, a prostate disorder, evidence of hearing loss, a foot 
disorder, or a left upper extremity disorder, evidence 
showing or suggesting that he now has these disabilities 
tends to relate to an unestablished fact necessary to 
substantiate the claims.  Hence, the additional evidence 
received is both new and material, and the claims of service 
connection for hypertension, a right knee disorder, a 
prostate disorder, bilateral hearing loss, a bilateral foot 
disorder, and a left upper extremity disorder may be 
reopened.  

B.  New and material evidence to reopen a claim of 
entitlement to service connection for otitis media/externa, a 
chronic heart condition, GI disorder and defective vision.

The RO denied service connection for otitis media/externa, a 
chronic heart condition, GI disorder and defective vision in 
January 1992.  The evidence received subsequent to January 
1992 consists of VA medical records as well as private 
treatment reports.  These records reveal treatment for 
several disabilities, including sinusitis with a history of 
middle ear infection, arrhythmia, duodenitis and blurred 
vision.  The evidence is not material because it does not 
indicate that the veteran's currently diagnosed disabilities 
are related to any incident of service.  

Accordingly, the Board concludes that because evidence that 
is both new and material has not been introduced into the 
claims file since the January 1992 denial, the claim of 
entitlement to service connection for otitis media/externa, a 
chronic heart condition, GI disorder and defective vision may 
not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2006).  

Finally, the Board points out that any lay statements made by 
the veteran to the effect that he suffers from otitis media, 
defective vision a GI disorder, and a chronic heart disease, 
all as a result of his service in the military are 
insufficient to reopen his claim under 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006).  These essentially same contentions 
were made at the time of the prior decision, so merely 
reiterating them now, many years later, is not new evidence.  
See, e.g., Reid v. Derwinski, 2 Vet. App. 312 (1992).  The 
Court has established that evidence that corroborates a 
previously established fact is cumulative.  See Anglin v. 
West, 203 F.3d 1343 (Fed. Cir. 2000).  Accordingly, the claim 
of entitlement to service connection for otitis 
media/externa, a chronic heart condition, GI disorder and 
defective vision is not reopened.  


C.  New and material evidence to reopen a claim of 
entitlement to service connection for TMJD.

At the time of the January 1982 rating decision, there was no 
competent evidence of a temporomandibular joint disease 
associated with the veteran's active military duty.  
Additional evidence received since this prior final denial of 
service connection for TMJD includes multiple reports of VA 
outpatient treatment and private treatment reports.  These 
medical records reflect outpatient treatment for various 
physical problems unrelated to the veteran's TMJD.  

Significantly, these documents do not reflect treatment for 
TMJD.  Consequently, the Board finds that the additional 
evidence received since the prior final denial of service 
connection for TMJD in January 1992 is not probative of the 
issue in the veteran's case for service connection for such a 
disability.  Significantly, these additional records do not 
bear directly and substantially upon the specific matter 
under consideration.  Thus, the added evidence is not 
material.  See, 38 C.F.R. § 3.156(a).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
TMJD in January 1992 is not new and material.  As such, this 
additional evidence does not serve as a basis to reopen the 
veteran's claim for service connection for TMJD.  

D.  New and material evidence to reopen a claim of 
entitlement to service connection for a bilateral foot 
disorder.

The RO, in a decision dated in January 1992, denied the 
veteran's claim of entitlement to service connection for a 
bilateral foot disorder.  The RO found that even though the 
veteran had been treated for a bilateral foot disorder in 
service, there was no evidence of a current bilateral foot 
disorder.  Additional evidence received since this prior 
final denial of service connection for a bilateral foot 
disorder includes multiple reports of VA outpatient treatment 
and private treatment reports.  These medical records reflect 
outpatient treatment do not reflect any diagnosis of a 
bilateral foot disorder.  

Because the medical evidence does not reflect a current 
diagnosis of a bilateral foot disorder, it does not raise a 
reasonable possibility of substantiating the claim.  The 
Board finds, therefore, that evidence that is both new and 
material has not been received, and the claim of entitlement 
to service connection for a bilateral foot disorder is not 
reopened.  


V.  Legal Analysis-Service connection.

S/C systemic condition.

The service medical records indicate that the veteran was 
diagnosed with fibrositis in July 1988.  However, there is no 
evidence of diagnosed myositis, aching muscles or tendonitis 
associated with a chronic systemic condition in service.  The 
post-service medical records reflect subjective complaints of 
joint pain and aching muscles, but the reports are negative 
for a diagnosis or treatment for a systemic condition, 
including fibrositis or myositis.  Thus, the evidence 
reflects that the veteran has not had and does not currently 
have a chronic and systemic condition that includes 
fibrositis and myositis, and the fibrositis diagnosed in 
service was acute and transitory and resolved without 
residual disability.  As the preponderance of the evidence is 
against the claim for service connection for a systemic 
condition, the benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); Alemany v. 
Brown, 9 Vet. App. at 519-20; Brammer v. Derwinski, 3 Vet. 
App. at 225.  

With respect to the claim of joint pain, the Veterans' Court 
has stated that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

For Veterans, basic entitlement to disability compensation 
derives from two statutes, both found in title 38, sections 
1110 and 1131---the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the following words: "For disability 
resulting from personal injury suffered or disease contracted 
in the line of duty...." 38 U.S.C. §§ 1110, 1131 (1994).  
Thus, in order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  

As the veteran's claims do not identify an underlying disease 
or injury (as opposed to symptoms relating specifically to 
the lumbar spine, cervical spine and right shoulder disorders 
for which the veteran has been granted service connection), 
these service-connection claims must be denied.  Under these 
circumstances, the claim for service connection for a 
systemic condition, including fibrositis, myositis, aching 
muscles and joints must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006); Alemany 
v. Brown, 9 Vet. App. at 519-20.  

VI.  Legal Analysis-Increased ratings.

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria applicable 
in this case.  The Board's following decisions result in no 
prejudice to the veteran in terms of lack of notice of the 
regulatory revisions.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

A.  Varicosities and post-phlebitic syndrome, right and left 
leg.

A 10 percent rating is warranted for varicose veins where 
there is intermittent edema of the extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.  A 20 percent rating is warranted where 
there is persistent edema, incompletely relieved by elevation 
of the extremity, with or without beginning stasis 
pigmentation or eczema.  

Note: These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, evaluate 
each extremity separately and combine (under Sec. 4.25), 
using the bilateral factor (Sec. 4.26), if applicable.

38 C.F.R. § 4.104, Diagnostic Code 7120 (2006).  

A 10 percent rating is warranted for post-phlebitic syndrome 
of any etiology where there is intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent rating is 
warranted where there is persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  

Note: These evaluations are for involvement of a single 
extremity. If more than one extremity is involved, evaluate 
each extremity separately and combine (under Sec. 4.25), 
using the bilateral factor (Sec. 4.26), if applicable.  

38 U.S.C.A. § 4.104, Diagnostic Code 7121.  

Analysis

The medical evidence demonstrates that right and left lower 
extremity varicosities were once accompanied by phlebitis.  
Symptomatic varicosities and any associated phlebitis were 
treated surgically over 20 years ago, with excellent 
resolution of the phlebitis component of the veteran's lower 
extremities.  

Residual manifestations of the veteran's lower extremities 
may be rated on the basis of either varicose veins or post-
phlebitic syndrome.  Recent examinations of the right and 
left lower extremity for rating purposes do not substantiate 
the presence of post-phlebitic syndrome currently, although 
they do demonstrate some varicosities.  So the venous 
disorder of the lower extremities is more appropriately rated 
on the basis of varicose veins.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case.").  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  The Board may change a 
diagnostic code, if the reason for the change is adequately 
explained.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
In any event, the criteria for evaluating either varicose 
veins or post-phlebitic syndrome are the same, as indicated 
above in the legal criteria portion of this decision.  

The veteran reports an aching of the legs, right and left, 
aggravated by prolonged standing and relieved by rest and 
elevation of the legs.  This aching is the principal 
subjective symptom he relates to the varicose veins in the 
lower extremities.  From an objective standpoint, there are 
no clinical findings demonstrating the presence of persistent 
edema, stasis pigmentation or eczema of the skin of the right 
and left lower extremities.  

In order to be entitled to assignment of a rating higher than 
10 percent for unilateral venous disease of the left and 
right lower extremities, there must be evidence of persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema.  
This has not been demonstrated.  

For these reasons, the claim for an increased rating for 
varicosities in the right and left leg, however classified, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the current appeal.  38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

B.  Evaluation in excess of 10 percent for chronic 
lumbosacral strain and facet syndrome.

In this case, the RO has evaluated the veteran's lumbosacral 
strain and facet syndrome as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  Under this 
regulatory provision, a rating of 10 percent for lumbosacral 
strain is warranted where there is characteristic pain on 
motion.  A rating of 20 percent is warranted with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A rating of 40 
percent is warranted with severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Also for consideration are the provisions of Diagnostic Code 
5292 for limitation of motion of the lumbar spine.  Under 
this Code, slight limitation of motion warrants a 10 percent 
rating, moderate limitation of motion warrants a 20 percent 
rating, and severe limitation of motion warrants a 40 percent 
rating.  

Since the record shows that the veteran suffers from 
degenerative disc disease, the Board believes that the 
provision of Diagnostic Code 5293 for intervertebral disc 
syndrome should be considered as well.  Under this Code, a 
rating of 20 percent is warranted for moderate intervertebral 
disc syndrome; recurring attacks.  The next higher rating of 
40 percent is warranted for severe intervertebral disc 
syndrome; recurring attacks, with intermittent relief.  The 
higher rating of 60 percent under this Code is for 
application for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  

The Board notes here that the rating schedule for evaluating 
diseases and injuries of the spine changed during the 
pendency of this appeal.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002) and 68 Fed. Reg. 51454-51458 (August 27, 
2003).  Under the new general rating formula for diseases and 
injuries of the spine, a 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent rating is warranted with forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted with forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine. A rating of 40 percent is warranted with 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined. A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months. A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months. A 20 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months. A 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 5236 Sacroiliac injury 
and weakness 5237 Lumbosacral or cervical strain 5238 Spinal 
stenosis 5239 Spondylolisthesis or segmental instability 5240 
Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243 (2006).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

Comparing the lumbar spine symptoms to the rating criteria 
above, it appears that the requirements for a 20 percent 
rating for lumbosacral strain are more nearly approximated.  
Among the evidence supporting a 20 percent rating under 
Diagnostic Code 5293 or 5295, includes X-rays showing 
degenerative changes at the lumbar spine as well as a finding 
of degenerative scoliosis.  The veteran has had two surgical 
procedures, including disckectomy and fusion at the L4-5 and 
L5-S1 levels.  Significantly, the most recent VA examination 
in June 2005 reported a loss of lumbar lordosis with 
tenderness and moderate muscle spasm all about the lumbar 
spine.  He declined to forward flex, right, left, and extend 
his back more than 10 degrees complaining of low back pain.   
Thus, the evidence reflects muscle spasm on extreme forward 
bending.  The treatment reports also show that the veteran 
wears a back brace and occasionally receives epidural 
injections for relief of back pain.  Thus, the Board will 
grant a 20 percent rating under Diagnostic Code 5295 for the 
lumbar spine.  This includes any additional functional 
limitations due to the factors set forth in DeLuca, supra.  

Although the above findings are noted to more closely 
resemble a 20 percent rating under Diagnostic Codes 5293 and 
5295, the evidence described above does not more closely 
resemble that of a 40 percent rating under either Code.  
These records do not show the veteran's lumbar spine disorder 
to resemble a severe intervertebral disc syndrome with 
recurring attacks and intermittent relief, nor is it shown to 
resemble a severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space or some of the 
above with abnormal mobility on forced motion.  Nor does the 
evidence reflect the veteran's spine to be in ankylosis which 
would warrant a 40 percent rating.  

The current 20 percent evaluation contemplates moderate 
limitation of motion.  In order to warrant an increased 
evaluation, the evidence must approximate the functional 
equivalent of severe limitation of motion or severe disc 
pathology.  DeLuca.  Based upon the revised criteria, an 
increased evaluation may be assigned if forward flexion is 
functionally limited to 30 degrees.  During a recent 
examination, the veteran refused to flex beyond 10 degrees.  
He has also reported pain on a scale of 10 ranging from an 8 
to a 10.  The Board does not believe his complaints of such 
extreme pain and finds his refusal to flex beyond 10 degrees 
to be not credible.  It must be remembered that the veteran 
was observed during the hearing.  He clearly and unmistakably 
evidenced an ability to move in a manner better than a 
restriction of motion to 10 degrees.  In particular, during 
the 2004 VA examination, he was able to flex to 90 degrees, 
although there was pain.  In sum, the veteran's remaining 
functional use is better than 30 degrees of flexion or severe 
limitation of motion.  

C.  Separate evaluations for neurological symptoms in the 
lower extremities.

The spine rating criteria currently in effect permits any 
associated objective neurologic abnormalities to be evaluated 
separately from the orthopedic manifestations under an 
appropriate diagnostic code.  Currently, the veteran's 
lumbosacral strain with facet syndrome is rated as 20 percent 
disabling.  

DC 8520 pertains to paralysis of the sciatic nerve.  Under DC 
8520, an 80 percent rating is warranted when there is 
complete paralysis; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  A 60 percent rating is 
warranted when there is severe incomplete paralysis, with 
marked muscular atrophy.  A 40 percent rating is warranted 
when there is moderately severe incomplete paralysis.  A 20 
percent rating is warranted when there is moderate incomplete 
paralysis.  Finally, a 10 percent rating is warranted when 
there is mild incomplete paralysis.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances. 38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function. With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree. In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 38 
C.F.R. § 4.123.   

In this regard, the Board notes that clinical findings 
reflect complaints of radiating pain with specific findings 
of weakness, numbness, and decreased sensation in the lower 
extremities.  On examination in June 2005, he complained of 
radiation of pain into the posterior thighs, calves, and 
soles of both feet, associated with numbness.  However, 
despite the phenomenal number of the veteran's complaints and 
the occasional diagnoses, to include radiculopathy, there is 
a remarkable absence of clinical findings that would justify 
a separate rating.  Objectively, the sensory examination has 
been normal.  The motor examination has been described as 
equally strong, bilaterally.  The Board finds that the 
actually clinical findings are far more probative and 
reliable as to the degree of disability than the veteran's 
complaints and the sometimes diagnosis of radiculopathy.  


D.  Increased rating for cervical strain with degenerative 
joint disease.

As noted above, the diagnostic criteria used to evaluate 
spinal disabilities and disorders were changed during the 
course of this appeal.  They were amended effective September 
26, 2003. See 68 Fed. Reg. 54,454-58 (August 27, 2003).  The 
veteran was provided the new criteria in the SOC that was 
issued in November 2004.  

As pointed out above, the veteran's cervical spine disability 
has been rated under the criteria set out in Diagnostic Code 
5290, where slight limitation of motion of the cervical 
segment of the spine warrants a 10 percent evaluation.  38 
C.F.R. Part 4 (prior to September 26, 2003).  A 20 percent 
evaluation requires moderate limitation of motion.  A 30 
percent evaluation is assigned for severe limitation of 
motion.  Id.  

The application of the words "slight," "mild," "moderate," 
"severe" and "pronounced" have not been defined in the Rating 
Schedule. Rather than applying a mechanical formula, the VA 
must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2006).  
In evaluating the veteran's musculoskeletal impairments, the 
Board is cognizant of its responsibilities under the Rating 
Schedule.  38 C.F.R. § 4.71 et seq. (2006).  

Additionally, under 38 C.F.R Part 4, Diagnostic Code 5293 
(prior to September 26, 2003), according to the applicable 
criteria, a 10 percent evaluation is warranted for mild 
intervertebral disc syndrome, a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks, a 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, and a 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  

Because the veteran did not fracture a segment of the 
cervical spine and because he has not been diagnosed as 
suffering from favorable or unfavorable ankylosis or 
favorable/unfavorable angle ankylosis, the rating criteria at 
38 C.F.R. Part 4, Diagnostic Codes 5285, 5286, and 5287 
(prior to September 26, 2003) are not for application.  The 
same is true for diagnostic codes 5235, 5238, 5240, and 5241, 
of 38 C.F.R. Part 4 (after September 25, 2003) (the changed 
or new rating criteria).  

Under the new criteria, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease: 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating; while unfavorable ankylosis of the entire 
thoracolumbar spine is given a 50 percent rating.  Forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.  Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height is give a 10 percent rating.  

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 60 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine, 
38 C.F.R. § 4.71a (2006).  

The veteran has asserted that his service-connected cervical 
spine disability causes him to experience functional loss and 
impairment due to pain.  His statements describing these 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence of record.  

On review of the above evidence, the Board finds that a 20 
percent disability is warranted for the veteran's cervical 
spine disability.  Specifically, the report of the June 2005 
VA examination showed limitation of extension to 20 degrees.  
There is evidence therefore that the veteran suffers from 
moderate limitation of motion of the cervical spine.  The 
examination report also noted some tenderness over the lower 
posterior cervical spine.  There is, however, no evidence to 
support a disability rating in excess of 20 percent under 
either set of rating criteria.  Although the veteran 
consistently demonstrated loss of range of motion of the 
cervical spine, the level of disability does not approximate 
"severe" limitation of motion.  Moreover, the evidence of 
record does not show forward flexion of the cervical spine 
limited to 15 degrees or less nor and favorable ankylosis of 
the entire cervical spine was clearly not demonstrated.  A 
disability evaluation in excess of 20 percent would there be 
inappropriate.  

Further, as review of the medical evidence does not show that 
moderate intervertebral disc syndrome manifested by recurring 
attacks is currently shown, an increased rating pursuant to 
Diagnostic Code 5293 is not for application in this case.  38 
C.F.R. Part 4 (prior to September 26, 2003).  Additionally, 
under the new criteria, found at Diagnostic Code 5243 (after 
September25, 2003), the evidence is negative for any findings 
indicating any involvement of the discs of the cervical 
segment of the spine.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  It is not disputed that the 
veteran has some limitation of motion of the cervical segment 
of the spine and that there is some pain on motion.  Yet, the 
Board finds that the 20 percent disability rating adequately 
compensates him for his limitation of motion, pain, and 
functional loss.  Limited motion of the cervical segment of 
the spine results in a certain level of functional loss.  
However, there is a lack of objective medical evidence 
showing that the veteran suffers any additional functional 
loss and/or limitation of motion during flare-ups or with 
use.  Hence, the 20 percent disability rating assigned by the 
RO for this condition is correct, and the preponderance of 
the evidence is against a higher evaluation.  

E.  Increased rating for fracture, right clavicle.

In this case, the RO granted service connection for the 
veteran's residuals of right shoulder injury and assigned a 
10 percent evaluation pursuant to 38 U.S.C.A. § 4.17a, 
Diagnostic Code 5203 (impairment of the clavicle or scapula) 
(2003).  Under 38 U.S.C.A. § 4.71a, Diagnostic Code 5203, a 
10 percent evaluation is warranted for nonunion of the 
clavicle or scapula, without loose movement or malunion of 
the clavicle or scapula.  A 20 percent evaluation is 
warranted for dislocation of the clavicle or scapula or 
nonunion of the clavicle or scapula, with loose movement.  
These evaluations are the same for either the major or minor 
arm.  

However, the Board will also consider other Diagnostic Codes 
in evaluating the veteran's claim.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202, (impairment of the humerus), a 20 
percent evaluation is warranted for recurrent dislocations at 
the scapulohumeral joint, with frequent episodes and guarding 
of the arm movements of the minor arm; recurrent dislocations 
at the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level; or malunion 
of the humerus with marked deformity of the minor arm or 
moderate deformity.  A 40 percent evaluation is warranted for 
a fibrous union of the humerus.  Nonunion of the humerus 
warrants a 50 percent evaluation for the minor arm.  A loss 
of the humerus head warrants a 70 percent evaluation for the 
minor arm.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 
5201, limitation of motion of the arm at shoulder level 
warrants a 20 percent evaluation.  Limitation of motion of 
the major arm midway between the side and the shoulder 
warrants a 30 percent evaluation.  A 40 percent evaluation 
requires limitation of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006).  

Upon review, the Board finds that the evidence does not 
support an evaluation in excess of 10 percent for the 
veteran's right shoulder disorder.  The evidence of record, 
VA as well as private treatment reports, including the 
January 2004 examination report do not reveal any evidence of 
limitation of motion of the major arm when motion is possible 
to the shoulder level or to midway between the side and 
shoulder level.  To the contrary, on the most recent 
examination in January 2004, the range of motion was well 
above the shoulder with flexion to 180 degrees, abduction to 
170 degrees, internal rotation to 80 degrees, and external 
rotation to 90 degrees external rotation, with complaints of 
pain at the extreme ranges of motion.  There were no findings 
of function loss, weakness, fatigue, or incoordination on 
objective evaluation.  

The veteran's assertions and testimony regarding the degree 
of disability is unsupported and no credible.  Stated 
differently, the veteran retains functional use above the 
shoulder level.  DeLuca.  Moreover, the evidence does not 
show any objective evidence of recurrent dislocations at the 
scapulohumeral joint, with frequent episodes and guarding of 
the arm movements, or with frequent episodes and guarding of 
movement only at the shoulder level.  Finally, the evidence 
does not reflect a malunion of the humerus of the right 
shoulder with marked deformity or a moderate deformity, a 
dislocation of the clavicle or scapula or a nonunion of the 
clavicle or scapula of the right shoulder, with loose 
movement.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's right 
shoulder injury residuals are greater than the current 10 
percent evaluation.  The Board has considered the 
applicability of the doctrine of reasonable doubt under 38 
U.S.C.A. § 5107(b) in connection with the veteran's claim; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is inapplicable.  

F.  Compensable evaluation for excision, lipoma, left chest.

Under the revised Code 7819 criteria, benign skin neoplasms 
shall be rated as disfigurement of the head, face, or neck 
(Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805) or 
impairment of function.  A maximum 10 percent rating is 
warranted for scars, other than on the head, face, or neck, 
that are superficial and do not cause limited motion, with an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
Code 7802. Scars that are superficial (not associated with 
underlying soft tissue damage) and unstable, and scars that 
are superficial and painful on examination warrant a maximum 
10 percent evaluation. Codes 7803 and 7804. Other scars are 
rated on limitation of function of the affected part. Code 
7805.  

Based on the January 2004 VA examination, there is no 
evidence that the veteran's lipoma scar is deep or causes 
limitation of motion, or is unstable.  Therefore, Diagnostic 
Codes 7801 and 7803 are inapplicable.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7803.  The VA examination also noted 
that the veteran's lipoma was not painful to palpation, so 
the application of Diagnostic Code 7804 is also 
inappropriate.  38 C.F.R. § 4.118, Diagnostic Code 7804.  In 
addition, the lipoma scar has not been shown to cause 
limitation or impairment of function in the body part on 
which it is located, and accordingly, Diagnostic Code 7805 is 
not for application.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  

While the lipoma scar was noted to be superficial, it is not 
disfiguring, deep, unstable, greater than 144 square inches 
in area, or painful on examination, did not result from 
burns, do not cause limited motion, and do not result in 
limitation of function, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

G.  Compensable evaluation for eczema with history of tinea 
and neurodermatitis.

The veteran's service-connected skin condition has been rated 
as noncompensably disabling 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2006).  Under Diagnostic Code 7806, dermatitis or 
eczema covering at least 5 percent, but less than 20 percent 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than 6 weeks 
during the past 12-month period warrants a 10 percent 
disability rating.  Dermatitis or eczema covering 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent disability rating.  
Dermatitis or eczema covering more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12- month period warrants a 60 percent 
disability rating.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2006).  

At the most recent VA examination in January 2004, the 
examiner noted that the veteran had a history of intermittent 
breaking out of a red rash, which is at times itchy about the 
face, head, and body; he noted that there had been no 
etiology for the rash.  It did appear to come with heat or 
exercise.  It was noted that the veteran had tried multiple 
different steroid creams in the past without much help; 
however, in the last six months, he had received an 
antibiotic injection.  There were no side effects to 
treatment.  Symptoms including itching; no systemic symptoms 
were noted.  There were no lesions present to gauge percent 
of body or type of lesion.  

In light of the foregoing, the preponderance of the evidence 
is against a compensable rating for eczema with history of 
tinea and neurodermatitis, since it covers less than 5 
percent of the entire body, affecting less than 5 percent of 
exposed areas; and has required no more than topical therapy 
during any past 12-month period.  


ORDER

The application to reopen a claim of entitlement to service 
connection for hypertension is granted.  

The application to reopen a claim of entitlement to service 
connection for a right knee disorder is granted.  

The application to reopen a claim of entitlement to service 
connection for a bilateral foot disorder is denied.  

The application to reopen a claim of entitlement to service 
connection for a prostate condition is granted.  

The application to reopen the claim of entitlement to service 
connection for a bilateral hearing loss disability is 
granted.  

The application to reopen a claim of entitlement to service 
connection for a left upper extremity is granted.  

The application to reopen a claim of entitlement to service 
connection for otitis externa/media is denied.  

The application to reopen a claim of entitlement to service 
connection for defective vision is denied.  

The application to reopen a claim of entitlement to service 
connection for a heart disability is denied.  

The application to reopen a claim of entitlement to service 
connection for TMJD is denied.  

The application to reopen a claim of entitlement to service 
connection for a GI disorder is denied.  

Service connection for systemic condition, including 
fibrositis, myositis, aching muscles, tendons, loss of 
strength, numbness and impaired sense of touch, is denied.  

Entitlement a rating in excess of 10 percent for varicosities 
and post-phlebitic syndrome, right leg, with edema and stasis 
dermatitis, is denied.  

Entitlement a rating in excess of 10 percent for varicosities 
and post-phlebitic syndrome, left leg, with edema and stasis 
dermatitis, is denied.  

A 20 percent disability rating for chronic lumbosacral strain 
and facet syndrome is granted, subject to the laws and 
regulations governing payment of monetary benefits.  

A 20 percent disability rating for cervical strain with 
degenerative joint changes is granted, subject to the laws 
and regulations governing payment of monetary benefits.  

Entitlement to a compensable evaluation for excision of the 
lipoma, left chest, is denied.  

Entitlement to a compensable evaluation for eczema with 
history of tinea and neurodermatitis denied.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits. See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c).  

The veteran contends that his currently diagnosed GERD and 
hiatal hernia developed as a result of military service; he 
indicates that hiatal hernia was documented during service.  
He notes that prostatitis and hypertension were also noted 
during service.  The veteran also indicates that, as a result 
of his military specialty as an aircraft maintenance 
technician, he developed hearing loss during service.  The 
veteran further maintains that he has developed a pulmonary 
condition as a result of his service-connected chronic 
sinusitis.  The veteran states that he has also developed 
arthritis in the right hip secondary to his right knee and 
other orthopedic disorders.  The veteran further notes that 
the impingement syndrome and tendonitis in his right shoulder 
is related to the fracture of the right clavicle.  

The service medical records show that in January 1977, an 
examination of the kidney, urethras, and bladder (KUB) was 
unremarkable, with the exception of a very small sliding 
hiatal hernia with no reflux.  The service medical records 
indicate that the veteran was treated for acute 
gastroenteritis; however, a barium enema in April 1984 was 
normal.  In November 1977, the veteran was seen for 
evaluation of a right knee injury sustained while playing 
football.  The assessment was bruised ligament, right knee.  
Subsequently, in December 1977, he was diagnosed with 
sprained ligament strain, right knee.  He was seen for 
prostatitis in August 1978; examination in September 1990 
noted that the prostate was slightly enlarged and nontender.  
In February 1979, the veteran was diagnosed with viral 
respiratory illness.  The veteran was seen on several 
occasions for complaints of pain and discharge in both ears 
beginning in February 1986.  The veteran was afforded an 
Audiological evaluation in June 1986, which noted readings 
for the right ear as:0, 0, 0, 15, and 15 at 500, 1000, 2000, 
4000, and 6000 Hertz; for the left ear, they were: 5, 0, 5, 
40, and 35 at the same frequencies.  The diagnosis was 
questionable hearing loss.  In October 1986, the veteran was 
seen for complaints of numbness and tingling in the left arm; 
a neurologic examination was nonfocal.  

On October 30, 1986, the veteran was seen for complaints of 
dizziness, lack of concentration, and left sided numbness for 
the past three weeks; the assessment was questionable 
hypertension.  In November 1987, the veteran was diagnosed 
with anterior cruciate ligament of the right knee.  In 
November 1990, he was diagnosed with healed fracture, mid 
shaft, right clavicle with residual deformity.  

Post-service treatment records indicate the veteran was 
diagnosed with GERD and hiatal hernia in October 1994.  An x-
ray study of the right knee, dated in September 2003, 
reflects findings of mild medial and moderate patellofemoral 
joint space narrowing with slight subchondral sclerosis and 
minimal marginal spurring, primarily in the patellofemoral 
joint space.  A VA progress note, dated in June 2006, 
reflects diagnoses of GERD, hypertension, hip, knee, and 
hearing loss.  The veteran had an Audiological evaluation in 
June 2006, which revealed an assessment of normal to severe 
mixed hearing loss.  In July 2006, the veteran was diagnosed 
with lower urinary tract symptoms probably secondary to 
enlarged prostate gland.  

In the present case, there is competent evidence of current 
disabilities.  There is also evidence that the claimed 
disabilities may be associated with active duty based on the 
veteran's allegations of symptomatology he experienced in 
service.  But, as noted above, no opinion as to the etiology 
of his disabilities has been obtained.  The VCAA and 
implementing regulations provide that VA examinations should 
be ordered to address matters that require medical knowledge, 
to include the question of nexus, if needed to resolve the 
issues on appeal.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. 
§ 3.159(c) (4) (i).  As such, there is no VA medical opinion 
of record discussing the likely etiology of any of the 
claimed disabilities.  VA's duty to assist requires that the 
veteran be afforded a VA examination with respect to his 
disabilities, which takes into account the records of his 
prior medical history and includes an opinion as to the cause 
of the disabilities at issue.  38 U.S.C.A. § 5103A (d).  See 
also Pond v. West, 12 Vet. App. 341, 346 (1999); Moore v. 
Derwinski, 1 Vet. App. 401, 405 (1991).  Thus, in light of 
the noted problems that the veteran experienced in service, 
and the medical records showing current diagnoses, as noted 
above, the Board is of the view that the veteran should be 
afforded VA examinations to determine the current, nature and 
etiology of his claimed disabilities.  

In light of the foregoing, additional development is 
warranted prior to appellate disposition of the issues in 
question.  Accordingly, the case is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC. The 
following actions:

1.  The RO should schedule the veteran 
for an examination to determine the 
nature, extent, and etiology of any right 
knee, right hip, and impingement and 
tendonitis of the right shoulder found.  
The veteran's claims file should be made 
available to the examiner.  All indicated 
tests and studies should be performed and 
all findings reported in detail.  Based 
on exam findings, medical principles, and 
historical records, including service 
medical records, the examiner is asked to 
provide the examiner should provide an 
opinion as to whether there is at least a 
50 percent probability or greater that 
any current orthopedic disorder found 
involving the right knee and right hip 
had its onset in service.  If a right 
knee disorder is found to have had its 
onset in service, the examiner is asked 
to comment on whether it is at least as 
likely as not that a right hip disorder 
is proximately due to or the result of 
the right knee disorder found.  

The examiner is also asked to comment on 
whether any impingement syndrome found in 
the right shoulder is proximately due to 
or the result of the service-connected 
fracture, right clavicle.  The examiner 
should provide a rationale for any 
opinion expressed.  If the examiner is 
unable to formulate an opinion without 
resort to speculation, this should be so 
noted.  

2.  The veteran should be scheduled for a 
VA cardiology examination to determine 
the etiology of any hypertension found to 
be present, to include whether it is 
related to his period of service.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The examiner is 
requested to render an opinion as to 
whether the veteran has hypertension.  If 
such disability is found, an opinion 
should be provided as to whether it is at 
least as likely as not (i.e., at least a 
50-50 probability) that any such 
hypertension disability found is related 
to blood pressure readings documented in 
service.  A complete rationale for all 
opinions expressed should be provided.  

3.  The veteran should be afforded a VA 
examination to verify the current 
existence of bilateral defective hearing 
disability.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  The 
examiner should specifically comment as 
to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any currently found 
hearing loss disability was caused or 
aggravated by exposure to noise, or ear 
infections during service.  The examiner 
should provide a rationale for any 
opinion expressed.  If the examiner is 
unable to formulate an opinion without 
resort to speculation, this should be so 
noted.  

4.  The veteran should also be afforded a 
VA examination an examination by an 
examiner knowledgeable in 
gastrointestinal disorder, in order to 
determine the nature and etiology of his 
current stomach problems, to specifically 
include GERD and hiatal hernia.  Based on 
examination findings, review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that any GERD and 
hiatal hernia found had its onset during 
the veteran's period of military service.  

5.  The veteran should be accorded an 
examination for the purpose of 
determining the nature and etiology of 
any prostate disorder, including 
prostatitis that might be present.  All 
appropriate studies are to be performed.  
The examiner should determine the extent, 
etiology, and current diagnosis of any 
prostate disorder found to be present.  
The examiner should furnish an opinion as 
to whether it is at least as likely as 
not that any current prostate disorder 
had its onset during service or is 
otherwise related to the veteran's active 
service.  

6.  The veteran should also be afforded a 
VA respiratory examination to determine 
the nature and etiology of any current 
respiratory disorder.  The examiner 
should be asked to opine whether the 
veteran's respiratory symptomatology is 
at least as likely as not (i.e., 
probability of 50 percent) related to 
service or to the service-connected 
chronic sinusitis.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated 
tests should be conducted and those 
reports should be incorporated into the 
examination and associated with the 
claims file.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


